 1   Timothy S. Laffredi, Assistant United States Trustee
     State Bar #WI 1055133
 2   Jared A. Day, Trial Attorney
     State Bar #CA 275687
 3
     UNITED STATES DEPARTMENT OF JUSTICE
 4   Office of the United States Trustee
     280 South First St., Suite 268
 5   San Jose, CA 95113
     Telephone: (775) 784-5335 x109
 6   Fax: (775) 784-5531
 7   jared.a.day@usdoj.gov

 8   Attorneys for United States Trustee
     Tracy Hope Davis
 9
                                 UNITED STATES BANKRUPTCY COURT
10

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                           SAN JOSE DIVISION

13    In re:                                              ) Case No. 19-52335 MEH
                                                          ) Chapter 11
14    IMPERIAL TOY LLC,                                   )
15                                                        )
                                                          )
16                                 Debtor.                ) Judge M. Elaine Hammond
                                                          )
17
         APPOINTMENT OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS
18
19             Pursuant to 11 U.S.C. § 1102(a), Tracy Hope Davis, the United States Trustee for Region

20   17, hereby appoints the following unsecured creditors to be members of the Official Committee

21   of Unsecured Creditors in the above-captioned case:
22
     1. Reliable Container Corp.                          Identified Counsel: David Wender
23       Attn: Maureen Crowley                            Alston & Bird LLP
         133 Peachtree Street                             1201 West Peachtree Street, Suite 4900
24       Atlanta, GA 30303                                Atlanta, GA 30309
         (404) 652-2635                                   (404) 881-7354
25       maureen.crowley@gapac.com                        david.wender@alston.com
26    ///

27

28                                                    1



     Case: 19-52335        Doc# 53     Filed: 11/27/19     Entered: 11/27/19 14:56:51      Page 1 of 2
 1   2. Ideal Chemical & Supply Co.                   Identified Counsel: Donald H. Cram
        Attn: Sam Block                               Severson & Werson
 2      4025 Air Park Street                          One Embarcadero Center, Suite 2600
 3      Memphis, TN 38118                             San Francisco, CA 94111
        (901) 375-5544                                (415) 677-5536
 4      sblock@idealchem.com                          dhc@severson.com
     3. Mode Transportation, LLC                      Identified Counsel: None
 5      Attn: Richard Rossi
        6077 Primary Pkwy, Suite 400
 6      Memphis, TN 38119
 7      (901) 390-7560
        richard.rossi@modetransportation.com
 8   4. VG Packaging                                  Identified Counsel: Donald H. Cram
        Attn: Brett Verst                             Severson & Werson
 9      13142 St. Thomas Drive                        One Embarcadero Center, Suite 2600
        Santa Ana, CA 92705                           San Francisco, CA 94111
10
        (714) 206-3613                                (415) 677-5536
11      brettv@vgpkg.com                              dhc@severson.com
     5. Tarimas y Accessorios El Menny S.A.           Identified Counsel: Aristeo Montano
12      De C.V.                                       PO Box 2434
        Attn: Manuel Gerardo Ramirez Aleman           Chula Vista, CA 91912
13      Calle Jose Vasconcelos 9801-C                 (619) 484-1831
        Tijuana, B.C. 92154                           arimontano94@gmail.com
14
        (664) 903-8814
15      tarimaselmenny@gmail.com
     6. CBT International, Inc.                       Identified Counsel: None
16      Attn: Troy Clarke, President
        249 E. Ocean Blvd., Suite 650
17      Long Beach, CA 90802
18      (562) 983-7211
        tc@cbtint.com
19   7. Peter Anthony Sgromo                          Identified Counsel: None
        32600 Bobcat Dr. Mission, B.C.
20      Canada, V2V 5L1
        (604) 287-5676
21
        peter@eurekainnovates.com
22
        Dated: November 27, 2019
23                                             Respectfully Submitted,

24                                             TRACY HOPE DAVIS
                                               UNITED STATES TRUSTEE
25

26                                     By:     /s/ Timothy S. Laffredi
                                               Timothy S. Laffredi
27                                             Assistant United States Trustee
28                                                2



     Case: 19-52335   Doc# 53      Filed: 11/27/19     Entered: 11/27/19 14:56:51     Page 2 of 2
